DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Election/Restrictions
Applicant’s election without traverse of Species C, claims 1-2, 4-8, 11-17 and 19, in the reply filed on 6/04/2021 is acknowledged.
Claim 9 contains the limitation “wherein the entrance surface is in a curved shape” which is specific to non-elected species D.
Claim 10 contains the limitation “wherein the entrance surface comprises a plurality of curved surfaces” which is specific to non-elected species E.
As a result, claims 9 and 10 are withdrawn. 
The restriction between species B and C has been withdrawn. 

Claims 3, 9, 10 and 18 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 6/04/2021.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-2, 4-8, 11-15 and 19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 1 sets forth “a plurality of solar cells” and “a plurality of angled reflectors” and then in lines 7 and 8 refers to “the reflector” and “the solar cell”. It is unclear which of the plurality of solar cells and reflectors is being referred to. For the purpose of this Office Action, claim 1 lines 7 and 8 will be treated as if it reads “wherein each reflector is configured to reflect an incoming source light from a vertical direction to a respective one of the plurality of solar cells”.
Claims 2, 4-8 and 11-15 are also rejected as being dependent on a rejected base claim and including all of the limitations thereof. 

	Claims 4-8 contain the limitations “wherein the reflector is a lens”, “wherein the lens is in a wedge shape”, “wherein the lens comprises a side cross-section, an entrance surface, a bottom surface, and an reflector surface”, “wherein the source light enters the solar array via the entrance surface” and “wherein the entrance surface is 
	
Claims 11 and 12 contain the limitation “the reflector surface”. It is unclear which reflector surface is being referred to. For the purpose of this Office Action, claims 11 and 12 will be treated as if they read “wherein each reflector surface”.
	Claims 13-15 are additionally rejected as being dependent on a rejected base claim and including all of the limitations thereof. 

Claim 19 contains the limitation “wherein the reflector is a reflective surface of a lens”. It is unclear which of the plurality of reflectors set forth in claim 16 is being referred to. For the purpose of this Office Action, claim 19 will be treated as if it reads “wherein each reflector is a reflective surface of a lens”. 
	
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




Claims 1-2, 4-8, 16-17 and 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hibino et al. (US 5,977,478).

Regarding claim 1, Hibino discloses a solar array in Figure 31, comprising: 
a plurality of solar cells (12) arranged in a horizontal direction with each solar cell positioned substantially perpendicular to a mounting surface (The solar cells have many surfaces and have surfaces perpendicular to a mounting surface as shown in Figure 31); and
a plurality of angled reflectors (prisms 16 with reflective surfaces 18) arranged substantial parallel to one another in the horizontal direction (Figure 31, column 6 lines 5-21 and column 11 line 38-column 12 line 11),
each of the reflectors (prisms 16 with reflective surfaces 18) facing towards each of the solar cells (12) at an angle (Figure 31), 
wherein each reflector (prisms 16 with reflective surfaces 18) is configured to reflect an incoming source light from a vertical direction to a respective one of the plurality of solar cells (12) (Figure 31, column 6 lines 5-21 and column 11 line 38- column 12 line 11).

Regarding claim 2, Hibino discloses all of the claim limitations as set forth above. Hibino additionally discloses that the source light is sun light (abstract).



Regarding claim 5, Hibino discloses all of the claim limitations as set forth above. Hibino additionally discloses that the lens is in a wedge shape (Figure 31, see triangular cross-section).

Regarding claim 6, Hibino discloses all of the claim limitations as set forth above. Hibino additionally discloses that the lens comprises a side cross-section (Shown in Figure 31), an entrance surface (incident surface 20), a bottom surface (surface adjacent solar cell 12), and a reflector surface (mirror surface 18) (column 11 line 38- column 12 line 11 and column 6 lines 5-21). 

	Regarding claims 7 and 8, Hibino discloses all of the claim limitations as set forth above. Hibino additionally discloses that the source light enters the solar array via the entrance surface (incident surface 20) and wherein the entrance surface (incident surface 20) is substantially flat (Figure 31 and column 11 line 38-column 12 line 11).




directing a source light (sunlight) into a plurality of angled reflectors (prisms 16 with reflective surfaces 18) arranged substantially parallel to one another in a horizontal direction (Figure 31, column 6 lines 5-21 and column 11 line 38-column 12 line 11); 
reflecting the source light (sunlight) onto a plurality of solar cells (12) arranged in the horizontal direction with each solar cell (12) positioned substantially perpendicular to a mounting surface and facing towards each of the reflectors (Figure 31, column 6 lines 5-21 and column 11 line 38- column 12 line 11, the solar cells have many surfaces and have surfaces perpendicular to a mounting surface as shown in Figure 31); and
generating electricity from the plurality of solar cells (column 13 lines 26-45, the solar cells generate electricity from the incident sunlight).

Regarding claim 17, Hibino discloses all of the claim limitations as set forth above. Hibino additionally discloses that the source light is sun light (abstract).

	Regarding claim 19, Hibino discloses all of the claim limitations as set forth above. Hibino additionally discloses that the reflector is a reflective surface (18) of a lens (As discussed in column 3 lines 30-57 and column 6 lines 5-21, the reflector 18 is a reflective surface of prism 16 which refracts light and is made of a material with a refractive index larger than air such as glass or transparent resin which reads on a lens).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 11-15 are rejected under 35 U.S.C. 103 as being unpatentable over Hibino et al. (US 5,977,478), as applied to claim 6 above, in view of Sutin (US 2012/0006405).

Regarding claims 11-13, Hibino discloses all of the claim limitations as set forth above. Hibino does not disclose that the reflector surface embodies a gradient texture, wherein the reflector surface comprises a plurality of flat surfaces and a plurality of angled elevation surfaces, wherein an angle 0 is formed between each of the flat surfaces and each of the angled elevation surfaces.


It would have been obvious to one having ordinary skill in the art at the time the invention was filed to replace the reflector surface of Hibino with a reflector surface having the gradient texture taught by Sutin, because the gradient texture allows light collection from many angles and improves the light collection efficiency of the device (Sutin, [19] and [26]).

Regarding claims 14-15, modified Hibino discloses all of the claim limitations as set forth above. Sutin additionally discloses that the geometry of the facets including the angle formed between each of the flat surfaces and each of the angled elevation surfaces can be adjusted to maximize the light incident on the solar cells and maximize efficiency of the device ([30]-[37] and [48]-[58] and Figures 1-4), but Sutin does not disclose that the angle 0 is about 30 to 60 degrees and wherein the angle 0 is about 45 degrees.
However, the routine experimental modification of modified Hibino done in order to ascertain maximum light incident on the solar cells and maximize efficiency of the device of modified Hibino fails to render applicant's claims patentable in the absence of In re Aller, 105 USPQ 233 and MPEP 2144.05.  At the time the invention was filed a person having ordinary skill in the art would have found it obvious to optimize the angle 0 in the device of modified Hibino and would have been motivated to do so in order to maximum light incident on the solar cells and maximize efficiency of the device.  A prima facie case of obviousness may be rebutted, however, where the results of the optimizing variable, which is known to be result-effective, are unexpectedly good.  See In re Boesch and Slaney, 205 USPQ 215.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LINDSEY A BERNIER whose telephone number is (571)270-1234.  The examiner can normally be reached on Monday-Thursday 12-10 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Barton can be reached on 571-272-1307.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  


/LINDSEY A BERNIER/Primary Examiner, Art Unit 1726